Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 12-16, 21-24 in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation in claim 14, lines 2-3 of a “difference in hardness between the metal sheath material and the outer shell layer is 50 or greater in terms of a value of the Vickers hardness” renders the claims indefinite. the recitation in claim 22 limits the metal sheath to Fe, Nb, or Ta and the outer shell layer to an alloy containing Ni. The respective Vickers hardness values are Fe=608, Ni=640, Ta=873, Nb=1350. With the assumptions that a Ni alloy would have a substantially value to Ni re Vickers hardness and that the limitation of Vickers hardness is great in an order of the core material, the metal sheath material, and the outer shell layer must be satisfied, it is unclear how the limitations of claims 14 and claim 22 can be reconciled (i.e. there does not appear to be a selection that can be made from the elements recited in claim 22 to meet the “…50 or greater in terms of Vickers hardness” recited in claim 14).
	For the purposes of examination, claim 22 will be interpreted as being met by the art if the elements recited therein are taught or suggested by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-91325 in view of Grasso (US 2009/0305897).
Regarding claims 12-13, 15, 21, 22; 325 teaches a precursor of a superconducting wire comprising a copper core material, a mixed powder element disposed around the core material (filament 1, para. 0004) and an outer shell layer disposed on an outer side of the core material and the mixed powder element (metal matrix 2, para. 0020), wherein the mixed powder element includes mixed powders containing Mg and B powders and a metal sheath material covering the mixed powders (protective layer Nb or Ta, para. 0014).
325 fails to teach the Vickers hardness is great in an order of the core material, the metal sheath material, and the outer shell layer.
Grasso, however, teaches a MgB2 superconductor wire wherein the metal sheath material is selected from Fe, Nb, Ta, inter alia (para. 0038).
Therefore, it would have been obvious to one of ordinary skill in the art to select iron as the sheath material in 325 in order to provide a sheath material known in the art as equivalent as taught by Grasso.
Additionally, the combined prior art teaches that the core material is copper (325, para. 0020), the sheath material is iron (Grasso, para. 0038), the outer shell layer is Ni (325, para. 0020). The respective Vickers hardness values are Cu= 369, Fe=608, Ni=640. Therefore, the limitation of the Vickers hardness is great in an order of the core material, the metal sheath material, and the outer shell layer is met by the prior art.
Regarding claim 14, Grasso teaches that the metal sheath material is iron (para. 0023) and the outer shell element is tantalum (para. 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art to select iron as the sheath material and the outer shell element is tantalum in 325 in order to provide a sheath material and outer shell element known in the art as equivalent as taught by Grasso.
The respective Vickers hardness values are Fe=608, Ta=873. Therefore, the limitation of difference in hardness between the sheath material and the outer shell layer being 50 or greater is met by the prior art.

Claim(s) 16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-91325 in view of Grasso (US 2009/0305897) and Tanaka (US 2004/0204322).
325 teaches a product as described above in claim 12, but fails to teach that Cu is disposed in a void between the mixed powder element and the outer shell layer.
Tanaka, however, teaches a MgB2 compound wire wherein an intermediary layer of Cu (para. 0035) is provided between a layer of Nb (para. 0056) (enclosing the MgB2 core) and nickel (para. 0057) (outer shell layer) for the purpose of unifying the base metal and the core wire (para. 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an intermediary layer of Cu (para. 0035) is provided between a layer of Nb (para. 0056) (enclosing the MgB2 core) and nickel (para. 0057) (outer shell layer) in 325 in order to unify the base metal and the core wire as taught by Tanaka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735